Citation Nr: 9912471	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  98-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the right knee, to include degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1945 to December 
1946.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which service 
connection for the residuals of an injury to the right knee, 
to include degenerative joint disease, was denied.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran has current right knee disability, diagnosed 
as marked limitation of motion, instability and probably 
anterior cruciate ligament injury with degenerative joint 
disease, that is the result of his in-service right knee 
injury.


CONCLUSION OF LAW

The residuals of a right knee injury, to include degenerative 
joint disease, were incurred during wartime service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), as defined by Caluza v. Brown, 7 Vet. App. 498 
(1995).  The service medical records in the claims folder 
appear to have sustained damage in the fire at the National 
Personnel Records Center (NPRC) in 1973.  The record also 
contains a notation from the NPRC in June 1998 concerning the 
existence of a medical card concerning a knee; however, the 
record does not reflect that the RO requested this document.  
Because the Board is herein granting the benefit sought on 
appeal, it finds that it is not necessary to ascertain 
whether there are additional service medical records 
available and, if so, to obtain them.  The Board is thus 
satisfied that all appropriate development has been 
accomplished and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The veteran contends that he incurred a right knee injury 
during service and that service connection for the residuals 
of this right knee injury, including degenerative joint 
disease, is warranted therefor.  After review of the record, 
the Board finds that the veteran's contentions are supported 
by the evidence and that service connection for the residuals 
of a right knee injury, to include degenerative joint 
disease, is appropriate.

Service medical records show the veteran fell on a rock and 
injured his right knee in October 1945.  In November 1945, 
these records show the laceration re-opened and the veteran 
was sent to surgery for possible hospitalization.  There is 
nothing further noted in the records concerning complaints of 
or treatment for a right knee injury.  The veteran's report 
of physical examination at discharge, dated in December 1946, 
however, refers only to a left knee injury incurred in the 
line of duty.  

An April 1998 VA examination report contains a diagnosis of 
residuals of injury to the right knee with marked limitation 
of motion, instability and probable anterior cruciate 
ligament injury with degenerative joint disease.  Also of 
record is a letter from a VA medical facility to the veteran 
concerning test results from a December 1997 examination, 
which contains the following opinion by W. Smith, P.A.:

The blood test for Rheumatoid Arthritis 
was negative ... This means that the 
Arthritis and Pain in your knees is from 
you[r] old trauma.

As noted above, the December 1946 medical examination report 
show no complaints or abnormalities regarding the right knee.  
In addition, the Board notes that the veteran first claimed 
service connection for his right knee disability in January 
1998-over 52 years following the veteran's discharge from 
active service-and the first medical evidence of record 
concerning the right knee disability is the report from 
December 1997.  Finally, there are scant other medical 
records associated with the claims file.  The veteran 
testified in February 1999 before the undersigned member of 
the Board that he received treatment some years after his 
discharge, perhaps as early as 1954, from a Dr. Pittman, but 
that attempts to obtain these records have been unsuccessful.  
He did not begin to receive treatment from VA until 
approximately 1993-1994.

While this would seem to indicate that the right knee injury 
which the veteran had sustained in 1945 was an acute and 
transitory injury, the Board notes the medical expert 
opinions proffered by the physician assistant in December 
1997 and by the VA examiner in April 1998-indicating that 
the veteran's current right knee disability is the result of 
a past injury-provide clear and competent medical evidence 
that the veteran's currently manifested right knee disability 
is etiologically related to an old right knee trauma.  The 
veteran testified before the undersigned member of the Board 
that he injured his right knee in service.  The service 
medical records in the claims file show a right knee injury 
and re-opening of the laceration which may have required 
further hospitalization.  

Furthermore, the evidentiary record does not present evidence 
of any other intervening right knee injury.  Thus, in 
considering the evidence before it, including the veteran's 
service medical records, the December 1997 opinion, the April 
1998 diagnosis, and the veteran's testimony, the Board finds 
it is at least as likely as not that the veteran's currently 
manifested right knee disability was incurred in service.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).

With the application of the benefit of the doubt provisions 
as set forth at 38 U.S.C.A. § 5107(b) (West 1991), the Board 
finds that the evidence demonstrates that the currently 
manifested residuals of a right knee injury were initially 
incurred during active wartime service and that service 
connection for the residuals of a right knee injury, to 
include degenerative joint disease, is accordingly 
appropriate.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. § 3.303 (1998).


ORDER

Service connection for the residuals of a right knee injury, 
to include degenerative joint disease, is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

